Title: To Thomas Jefferson from Jacob Hollingsworth, 13 December 1793
From: Hollingsworth, Jacob
To: Jefferson, Thomas



Sir
Elkton 13 Decbr 1793

Yours of 21 Novbr. I Received with twenty Dollars for to Buy Clover Seed, and yours of 4 Decbr. with Directions for Mr. Alaxander who will go agreable to appointment, and Respecting the Cloverseed I Can supply you with and Send it by Mr. Alaxander at Nine Dollars a Bushil and no Less. Its of the Last years Seed which I think Eaqual to New, perhaps the New will be Cheaper but as it will not be thrashed untill Jany. or Febry. it will be too Late for your purpose; If you Chose I will forward two Bushils by Mr. Alaxander, your answer Respecting it, Oblige Very Huml. Servt

Jacob Hollingsworth


NB Mr. Alaxander has taken Directions from your Last Letter and his Traviling Expensis is to be Made as Reasonable as Posable.
JH

